                                                      January 2, 2020

BY ECF
The Honorable Gregory H. Woods
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:    Williams v. Construction Realty Services Group, Inc., et al.
              Case No.: 19-cv-02973 (GHW)

Dear Judge Woods:

       My firm represents Plaintiff Tierra Williams in the above-referenced matter. On behalf of
both parties, I write pursuant to the Court’s August 19, 2019 order to provide the requested
information in advance of the status conference scheduled for January 8, 2020 at 12:00 noon.

       (1) all existing deadlines, due dates, and/or cut-off dates: Discovery closed on December
       17, 2019. The only existing deadline is for submission of the Draft Pre-Trial order on
       January 17, 2020.

       (2) a brief description of any outstanding motions: None

       (3) a brief description of the status of discovery and of any additional discovery that
       remains to be completed: Discovery is completed

       (4) the status of settlement discussions: This case and others are part of global settlement
       discussions. Those discussions are ongoing.

       (5) the anticipated length of trial and whether the case is to be tried to a jury: The parties
       anticipate a two to three-day trial before a jury.

       (6) whether the parties anticipate filing motions for summary judgment: Plaintiff does not
       intend to file a summary judgment motion. Defendants do not intend to file a summary
       judgment motion.

       (7) Any other issue that the parties would like to address at the pretrial conference or any
       other information that the parties believe may assist the Court: The parties do not have
       any additional information to address.




         90 Broad Street, New York, New York 10004, www.gslawny.com, Tel: 212.847.8315
      Thank you for your attention to this matter.

                                                     Sincerely yours,

                                                     /s

                                                     Jason L. Solotaroff

cc:   Lisa Skruck, Esq.




                                               2
